Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. Dreyfus Worldwide Dollar Money Market Fund, Inc. Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of Dreyfus Worldwide Dollar Money Market Fund, Inc. (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. The Dreyfus Third Century Fund, Inc. Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of The Dreyfus Third Century Fund, Inc. (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. The Dreyfus Socially Responsible Growth Fund, Inc. Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of The Dreyfus Socially Responsible Growth Fund, Inc. (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Short-Intermediate Municipal Bond Fund Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. Dreyfus Short-Intermediate Government Fund Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of Dreyfus Short-Intermediate Government Fund (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. Dreyfus Liquid Assets, Inc. Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of Dreyfus Liquid Assets, Inc. (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of Dreyfus Lifetime Portfolios, Inc. (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Short Term Income Fund Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of Dreyfus Investment Grade Funds, Inc. (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting. Important Notice Regarding the Availability of Proxy Materials for the Special Joint Meeting: The Notice of Special Joint Meeting of Shareholders is available at www.proxyvote.com. The Dreyfus Fund Incorporated Special Joint Meeting of Stockholders to be held on October 9, 2009 The undersigned stockholder(s) of The Dreyfus Fund Incorporated (the "Fund") hereby appoint(s) Robert R. Mullery and Kiesha T. Astwood, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote, as indicated herein, all of the shares of the Fund standing in the name of the undersigned at the close of business on August 21, 2009, at a Special Joint Meeting of Stockholders to be held at The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, at 10:00 a.m., on October 9, 2009 and at any and all adjournments thereof, with all of the powers the undersigned would possess if then and there personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the meeting.
